Citation Nr: 1827042	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  14-43 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence to reopen a claim for service connection for bilateral hearing loss has been received.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran  represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Sanford, Counsel



INTRODUCTION

The Veteran served on active duty from June 1972 to October 1974.

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2013 rating decision in which the RO denied service connection for bilateral hearing loss.  In April 2014, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in August 2014.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Appeals) in December 2014.

Regarding the Board's characterization of the appeal, as explained in more detail, below, the claim for service connection previously was considered and denied in a final decision.  Regardless of the RO's action, the Board has a legal duty under 38 U.S.C. §§ 5108 and 7104 (2012) to address the question of whether new and material evidence has been received to reopen a claim for service connection.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  As the Board must first decide whether new and material evidence to reopen the claim has been received-and, , given the favorable disposition of the request to reopen here-the  Board has characterized the appeal as encompassing both a request to reopen the previously denied  claim, and a de novo service connection claim, for bilateral hearing loss, as reflected above.

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System and Virtual VA (Legacy Content Manager) claims processing systems.  All records have been reviewed.



FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.

2.  In a July 2008 rating decision, the RO most recently denied the claim for service connection for bilateral hearing loss; although notified of the denial, the Veteran did not initiate an appeal, and no pertinent exception to finality applies.

3.  Pertinent to the claim for service connection for bilateral hearing loss, additional evidence received since the RO's July 2008 denial includes evidence that is not cumulative or redundant of the evidence of record at the time of that decision, that relates to an unestablished fact necessary to substantiate the claim for service connection for a bilateral knee disability, and that raises a reasonable possibility of substantiating the claim.

4.  The Veteran has a current bilateral hearing loss disability.

5.  Left ear hearing loss was first diagnosed during active service.

6.  Right ear hearing loss was noted at entrance to active service and the pertinent evidence indicates  that pre-existing right ear hearing loss was aggravated beyond the normal progression during active service.


CONCLUSIONS OF LAW

1.  The July 2008 rating decision in which the RO denied service connection for bilateral hearing loss is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103 (2017).

2.  Evidence received since the RO's July 2008 rating decision is new and material and the requirements for reopening the claim for service connection for bilateral hearing loss are met.  38 U.S.C. §§ 5103 5103A, 5108 (2012); 38 C.F.R. §§ 3.156, 3.159 (2017).

3. Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss are met.  38 U.S.C. §§ 1110, 1131, 1154, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.385 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Given the favorable dispositions  of both  the  request to reopen, and the de novo service connection claim, for bilateral hearing loss, the Board finds that all notification and development actions needed to fairly adjudicate these matters have been accomplished.

I. Request to Reopen

At the time of the prior denial and currently, service connection may be granted for disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty in the active military, naval or air service.  38 U.S.C. § 1131 (2012); 38 C.F.R. § 3.303 (2017).

The record reflects the RO initially denied the Veteran service connection for bilateral hearing loss in July 2008.  The RO apparently denied the claim based on lack of any nexus to service.  The evidence then of record consisted of the Veteran's service treatment records, service personnel records and private treatment records from Kaiser Permanente dated through July 2008

The RO notified the Veteran of the denial in a letter also dated in July 2008.  However, the Veteran did not initiate an appeal of this decision by filing an NOD within one year.  See 38 C.F.R. §§ 20.200, 20.201 (2017).  Also, no new and material evidence for any of the claims was associated with the claims file within one of year the denial, and no additional service records warranting readjudication of the claim has been received at any time.  38 C.F.R. §§ 3.156(b),(c).  .  Therefore, the July 2008 rating decision is final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

However, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C. § 5108; 38 C.F.R. § 3.156(a). 

Regarding petitions to reopen filed on and after August 29, 2001, 38 C.F.R. § 3.156 (a) defines 'new' evidence as evidence not previously submitted to agency decision makers and 'material' evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C. § 5108  require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

Here, the Veteran was afforded a VA examination in May 2013.  The examiner stated that bilateral hearing loss preexisted service and was aggravated beyond the normal progression during military service.  This indicates a nexus between service and bilateral hearing loss.

Where VA has previously denied a claim because one element of service connection is missing, the case must be reopened when evidence potentially fulfilling the missing element is submitted.  See Molloy v. Brown, 9 Vet. App. 513 (1996).  Further, the United States Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, viewing the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Id. 

Given the "low threshold" standard of Shade, and presuming the credibility of the evidence (See Justus, 3 Vet. App. at 513), the Board finds that the above-described evidence additional evidence received since the July 2008 denial was not previously before VA adjudicators, and is not cumulative or duplicative of evidence; the evidence is also relevant to the question of the etiology of currently claimed bilateral hearing loss, and thus, provides a reasonable possibility that the claim will be allowed.  As such, this evidence is new and material within the meaning of 38 C.F.R. § 3.156(a).

Under these circumstances, the Board concludes that the criteria for reopening the previously denied claim for service connection for bilateral hearing loss are met.


II.  Service Connection

The Veteran asserts that service connection for bilateral hearing loss is warranted.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  See 38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d).

Every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C. § 1111.

A pre-existing injury or disease will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C. § 1153 (2012); 38 C.F.R. § 3.306(a).  The underlying disorder, as opposed to the symptoms, must be shown to have worsened in order to find aggravation.  See Hunt v. Derwinski, 1 Vet. App. 292 (1991). 

Specific to claims for service connection for hearing loss, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC test are less than 94 percent.  38 C.F.R. § 3.385.

Here, the Veteran underwent a pre-induction examination in April 1972.  Audiometric testing revealed the following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
--
40
LEFT
20
25
20
--
20

Thus, with respect to the right ear, the Veteran had a hearing loss disability noted prior to service (as the hearing threshold at 4000 Hertz was 40 decibels).  See 38 C.F.R. § 3.385.  Thus, right ear hearing loss pre-existed service.  While there is some evidence of impaired left ear hearing, such did not rise to the level of a disability pursuant to 38 C.F.R. § 3.385.  See McKinney v. McDonald, 28 Vet. App. 15, 29 (2016) (holding that hearing loss that does not meet the requirements of § 3.385 is not a "defect" because it is not considered a disability for VA purposes).

At this juncture, the Board notes that the Veteran has a current bilateral hearing loss disability for VA purposes, as shown on  May 2013 VA examination.  See 38 C.F.R. § 3.385.

The Veteran's DD Form 214 shows that the Veteran's military occupational specialty (MOS) was fire protection specialist, which is associated with a high probability of hazardous noise exposure.  See Veterans Benefits Administration (VBA) Fast Letter 10-35 (September 2, 2010) (modifying the development process in claims for hearing loss and/or tinnitus).  Therefore, based on his MOS, the Board finds that the Veteran was likely exposed to acoustic trauma in service.

At separation, audiometric testing was performed in October 1974.  Audiometric testing revealed the following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
45
50
50
70
LEFT
35
45
35
40
50

The Veteran reported hearing loss on his October 1974 report of medical history.  It was noted that the Veteran experienced hearing loss over the past two years due to working on the flight line.

With regard to the left ear, hearing loss was not noted upon entrance.  See McKinney, supra.  However, upon separation, the Veteran's left ear pure tone thresholds, in decibels, demonstrate  hearing loss to an extent recognized as a disability for VA purposes.  See 38 C.F.R. § 3.385.  Thus, the evidence reflects that left ear hearing loss was first diagnosed during active service.  See 38 C.F.R. § 3.303 (2017)

With regard to the right ear, hearing loss of the right ear did pre-exist service, as discussed above.  Thus, the remaining question is whether the pre-existing right ear hearing loss was aggravated beyond the normal progression during active service.

Pure tone thresholds at every frequency increased from entrance to separation, indicating some aggravation during active service.  Moreover, the May 2013 VA examiner stated that pre-existing right ear hearing loss was aggravated beyond the normal progression during service.  As rationale, the examiner noted that the Veteran displayed mild right ear hearing loss at 4000 Hertz at entrance.  Then, the examiner explained that the separation audiometric testing showed mild to moderate right ear hearing loss at separation.

The May 2013 VA examiner's opinion as to aggravation is probative, as it is supported by a cogent rationale that is based on an accurate factual background.  Further, the opinion is uncontroverted.

The Board notes that while the May 2013 VA examiner offered a negative opinion as to whether hearing loss was related to service (which actually conflicts with his opinion regarding aggravation), that question is not relevant to whether hearing loss was first diagnosed during service (left ear) or whether preexisting hearing loss was aggravated during service (right ear).  Thus, the opinion is not germane to these matters and need not be  further considered.

Given the totality of the evidence-to include the uncontroverted evidence that left ear hearing loss was first diagnosed during active service and the VA medical opinion finding that pre-existing right ear hearing loss was permanently aggravated during active service-and resolving any reasonable doubt in the Veteran's favor (see 38 U.S.C. § 5107(b) and  38 C.F.R. § 3.102), the Board concludes that the criteria for service connection for bilateral hearing loss are met. 


ORDER

As new and material evidence to reopen the claim for service connection for bilateral hearing loss has been received, to this limited extent, the appeal as to this matter is granted.

Service connection for bilateral hearing loss is granted.




____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


